Exhibit 10.17 2011 Executive Officer Compensation On February 2, 2011, the Compensation Committee of the Board of Directors of Interactive Intelligence, Inc. (the “Company”) approved annual compensation arrangements, for the year beginning January 1, 2011, for those “Named Executive Officers” included in the Company’s definitive proxy statement on Schedule 14A filed with the Securities and Exchange Commission on April 9, 2010, as follows: Name Title/Position Donald E. Brown, M.D. Chairman of the Board, President and Chief Executive Officer (Principal Executive Officer) Stephen R. Head Chief Financial Officer, Senior Vice President of Finance and Administration, Secretary and Treasurer (Principal Financial Officer) Gary R. Blough Executive Vice President ofWorldwide Sales Pamela J. Hynes Vice President of Worldwide Communications as a Service and Education Joseph A. Staples Chief Marketing Officer and Senior Vice President of Marketing The information regarding the annual base salaries and performance bonusesfor the Company’s Named Executive Officers, appearing in the Company’s Current Report on Form 8-K filed February 7, 2011, is incorporated herein by reference. 2011 Board of Director Compensation The Compensation Committee of the Board of Directors of the Company did not modify the annual compensation arrangements from 2010, for the period beginning January 1, 2011, for the Company’s non-employee Board of Director members. The information regarding the annual cash retainers, board and committee attendance fees and stock options for the Company’s non-employee Board of Director members, appearing in Exhibit 10.26 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, is incorporated herein by reference.
